t c memo united_states tax_court charles edward shepherd petitioner v commissioner of internal revenue respondent docket no filed date charles edward shepherd pro_se david d choi for respondent memorandum findings_of_fact and opinion laro judge charles edward shepherd petitioned the to redetermine a deficiency of dollar_figure in a notice deficiency dated date respondent determined petitioner had failed to substantiate itemized_deductions excess of the standard_deduction to which he was entitled court of that in in -2 - lieu of itemized_deductions respondent allowed petitioner a sbig_number standard_deduction we must decide whether petitioner is entitled to itemized_deductions in excess of the dollar_figure standard_deduction allowed by respondent we hold that he is not unless otherwise stated section references are to the internal_revenue_code in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner was a resident of evanston illinois when he filed this petition petitioner filed a individual_income_tax_return as a single individual during petitioner incurred and paid medical and dental expenses amounting to dollar_figure aside from these medical and dental expenses respondent disallowed all other expenses petitioner claimed on his return opinion -3- petitioner must prove that respondent's determination set forth in the notice_of_deficiency is incorrect’ rule a 290_us_111 petitioner must also prove his entitlement to any claimed deduction deductions are strictly a matter of legislative grace and petitioner must show that his claimed deductions are allowed by the code 292_us_435 the only documentary_evidence on the record tending to establish petitioner's entitlement to itemized_deductions consists of receipts for medical and dental expenses amounting to dollar_figure in his testimony petitioner alluded to the existence of additional documentation and additional allowable expenses however he never presented any such documentation to the court based on petitioner's somewhat confused and self-contradictory testimony we are unable to conclude that he is entitled to itemized_deductions beyond those reflected in the stipulation of facts those amounts are less than the allowable standard_deduction for the year at issue respondent's determination that ' the examination of petitioner's return began before date therefore sec_7491 which was added to the code by the internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_685 and which shifts the burden_of_proof to respondent in certain circumstances does not apply to this matter petitioner is entitled to claim only the standard_deduction is accordingly sustained decision will be entered for respondent
